CASE 0:16-cr-00334-JNE-KMM Document 127-5 Filed 03/25/19 Page 1 of 6



                                  

                                  

                                  

                                  

                                  

                                  

                                  

                                  




               (;+,%,7
  Case
CASE   3:12-cv-02396-EMC Document
     0:16-cr-00334-JNE-KMM        106-5
                           Document 127-5Filed 08/28/13
                                            Filed 03/25/19Page 1 of2 5of 6
                                                            Page




                        Exhibit D
    Declaration of Paul Hansmeier
  Case
CASE   3:12-cv-02396-EMC Document
     0:16-cr-00334-JNE-KMM        106-5
                           Document 127-5Filed 08/28/13
                                            Filed 03/25/19Page 2 of3 5of 6
                                                            Page
  Case
CASE   3:12-cv-02396-EMC Document
     0:16-cr-00334-JNE-KMM        106-5
                           Document 127-5Filed 08/28/13
                                            Filed 03/25/19Page 3 of4 5of 6
                                                            Page
  Case
CASE   3:12-cv-02396-EMC Document
     0:16-cr-00334-JNE-KMM        106-5
                           Document 127-5Filed 08/28/13
                                            Filed 03/25/19Page 4 of5 5of 6
                                                            Page




     Exhibit A to Hansmeier
          Declaration
Case
 CASE3:12-cv-02396-EMC     Document
       0:16-cr-00334-JNE-KMM        106-5
                              Document 127-5 Filed
                                              Filed08/28/13  Page65ofof6 5
                                                    03/25/19 Page
